DETAILED ACTION
This Office Action is in response to the application as originally filed on 06/05/2020. The detail office action to the pending claims 1-25 and 76 is as shown below.

Election/Restrictions
This application contains claims directed to the following patentably distinct species, with independent claims 1, 13, 22 and 76 being generic claims.
	Species I, the species of figure 3, with claims 1-12, 22-25 being limited to species I: an intermediary device (ID), classified in CPC symbol H04L12/10, H04L12/935
	Species II, the species of figure 5, with claims 13-21 being limited to species II: Method and Apparatus of power sourcing equipment (PSE), classified in CPC symbol H04B3/54.
Species III, the species of figure 8, with claim 76 being limited to species III: Method and Apparatus of phase synchronization of a signal pattern from grouped sample values of a preamble, a sampling phase being based on an initial sampling phase from an initial sampling of a first group of samples, classified in CPC symbol H04M1/725, H01M10/46, G06F1/16.

The species are independent or distinct because they are set forth as separate embodiments in the Specification, and in particular, in reference to separate figures setting forth the mutually exclusive characteristics of each species. Figure 3, disclosed in paragraphs [0038]-[0048] of the Original Specification sets forth Species I as one embodiment, where the intermediary device is provided as a three-port device and comprising an upstream port; a downstream port; an output port to interface a dependent device and configured to carry data and electrical power; and a switching processor configured to control a flow of electrical power. Figure 5, disclosed in paragraphs [0107]-[0108] sets forth Species II as another embodiment a power sourcing equipment (PSE) for a network, comprising distributing power among a plurality of devices, including receiving a request message; determining a distribution plan for distributing available power throughout the network; and transmitting an instruction message in a second extension packet, the instruction message implementing the distribution plan. Figure 3, disclosed in paragraphs [0038]-[0048] of the Original Specification sets forth Species III as 
In addition, these species are not obvious variants of each other based on the current record. Moreover, the species as claimed have a materially different design, mode of operation, and/or function. Thus, the species do not overlap in scope. Thus, they are patentably distinct from each other.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claims 1, 13, 22 and 76 are generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reasons apply:
⦁	the species or groupings of patentably indistinct species have acquired a separate status in the art in view of their different classification – the species are classified under different CPC symbols, as set forth above.
⦁	the species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in 
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERHANU TADESE whose telephone number is (571)272-2478. The examiner can normally be reached Monday - Friday (9 - 5 PM EST). 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh M. Fan can be reached on 571.272.3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/BERHANU TADESE/Primary Examiner, Art Unit 2632